[Cite as In re R.H., 2021-Ohio-1944.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE R.H.                                             C.A. No.        29869
      K.H.


                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
                                                       CASE Nos. DN 20-03-0195
                                                                  DN-20-03-0196


                                 DECISION AND JOURNAL ENTRY

Dated: June 9, 2021



        CARR, Judge.

        {¶1}     Appellant, T.H. (“Mother”), appeals from a judgment of the Summit County Court

of Common Pleas, Juvenile Division, that denied her motion to vacate the court’s prior judgment

adjudicating her children dependent and placing them in the temporary custody of Summit County

Children Services Board (“CSB”). This Court reverses and remands.

                                                  I.

        {¶2}     Mother is the biological mother of R.H., born September 9, 2015; and K.H., born

May 28, 2017. The children’s father (“Father”) appeared at the hearing in support of Mother’s

Civ.R. 60(B) motion but has not appealed the trial court’s judgment. Because only Mother has

appealed, this Court will confine its statement of the facts to those directly relevant to her.

        {¶3}     Although no evidentiary hearing was held in the case, the parties do not dispute

that, on February 29, 2020, R.H. began suffering unexplained seizures and Mother sought medical
                                                2


treatment for him. The child was treated at Akron Children’s Hospital for a suspected drug

overdose and hospital personnel informed CSB and Mother that R.H. had tested positive for

opiates. R.H. and K.H. were removed from Mother’s custody the same day pursuant to Juv.R. 6.

       {¶4}    On March 2, 2020, CSB filed complaints alleging that R.H. and K.H. were abused

and dependent children. The “factual basis” for both adjudications was set forth in a two-page

narrative of alleged facts. The factual allegations in the complaint included that R.H. had been

suffering seizures and was treated with Narcan for “possible drug ingestion,” that CSB discussed

with Mother its concerns about “the unexplained cause of [R.H.’s] overdose[],” and that “[R.H.]

suffered an opiate overdose, requiring the administration of two doses of Narcan.”

       {¶5}    On April 27, 2020, via a Zoom web conference, Mother waived her right to an

adjudicatory hearing. CSB agreed to dismiss its legal allegation that R.H. was an abused child,

but no factual allegations were stricken from the complaint. Mother agreed to stipulate that both

children were dependent based on the factual allegations in the original complaint. The magistrate

questioned Mother about the rights she was waiving, and her attorney informed the court that

Mother would submit a written waiver later, which she did on May 31, 2020.

       {¶6}    Based on the parties’ agreements, the magistrate accepted Mother’s waiver of her

right to an adjudicatory hearing and her agreement to an adjudication of dependency. The

magistrate decided that the children were dependent pursuant to R.C. 2151.04(B) and (C) “as

alleged in the [c]omplaint.” The same day, April 27, 2020, the trial court adopted the magistrate’s

decision. The children were later placed in the temporary custody of CSB.

       {¶7}    On June 12, 2020, Mother filed a motion to vacate the stipulated adjudication and

later disposition of her children, asserting that she had just learned from R.H.’s doctor that R.H.

had not overdosed on opiates. The doctor informed Mother that further testing had revealed that
                                                 3


R.H. had suffered seizures because of a previously undiagnosed seizure disorder. Mother asserted

that she had agreed to the allegations in the complaint because hospital personnel misinformed her

that R.H. had suffered a drug overdose. Because all parties had been informed that R.H. had

suffered a drug overdose on February 29, and did not learn otherwise until June, she maintained

that the agreed adjudication had been based on a mutual mistake of fact. See Civ.R. 60(B)(1).

Mother argued that, because of that mistake, she had not knowingly and intelligently waived her

right to an adjudicatory hearing.

         {¶8}   While the motion to vacate the judgment was pending, the children were returned

to Mother’s custody under an order of protective supervision. On October 5, 2020, the parties

appeared before the trial court to present oral arguments on Mother’s Civ.R. 60(B) motion, as well

as to present evidence on CSB’s motion to terminate protective supervision and close the case.

         {¶9}   Following the hearing, the trial court denied Mother’s motion for relief from the

adjudication and subsequent disposition of her children. The trial court also terminated protective

supervision of Mother’s children and closed the case. Although the children were returned to

Mother’s custody and the case was closed, the adjudication of Mother’s children would have

ongoing collateral effects, including the trial court retaining jurisdiction over the children until

they reached the age of 18. R.C. 2151.353(F)(1). Mother appeals and raises one assignment of

error.

                                                II.

                                    ASSIGNMENT OF ERROR

         THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN DENYING
         MOTHER’S MOTION FOR RELIEF FROM JUDGMENT UNDER CIV.R.
         60(B)(1).
                                                 4


       {¶10} Mother’s sole assignment of error is that the trial court erred in failing to grant her

relief under Civ.R. 60(B)(1) from the stipulated dependency adjudication and resulting disposition

of her children. To prevail on a motion for relief from judgment pursuant to Civ.R. 60(B), Mother

was required to demonstrate: (1) she had a meritorious defense or claim to present if relief is

granted; (2) she was entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through

(5); and (3) the motion was made within a reasonable time. GTE Automatic Electric, Inc. v. ARC

Industries, Inc., 47 Ohio St.2d 146 (1976), paragraph two of the syllabus. Civ.R. 60(B) provides

specific grounds for relief, which include: “(1) mistake, inadvertence, surprise or excusable

neglect; (2) newly discovered evidence * * * ; (3) fraud * * * ; (4) the judgment has been satisfied

* * *, or it is no longer equitable that the judgment should have prospective application; or (5) any

other reason justifying relief from the judgment.”

       {¶11} The trial court’s decision to grant or deny a Civ.R. 60(B) motion for relief from

judgment is left to its sound discretion. Rose Chevrolet, Inc. v. Adams, 36 Ohio St.3d 17, 20

(1988). In exercising its discretion, however, the trial court should focus on the purpose of Civ.R.

60(B). Civ.R. 60(B) “is a remedial rule to be liberally construed so that the ends of justice may be

served.” Kay v. Marc Glassman, Inc., 76 Ohio St.3d 18, 20 (1996). It enables trial courts to strike

a balance between the need for finality and the need for “fair and equitable decisions based upon

full and accurate information.” In re Whitman, 81 Ohio St.3d 239, 242 (1998).

       {¶12} The Ohio Supreme Court, again emphasizing that Civ.R. 60(B) is a remedial rule

to be construed to achieve a just result, held that, after parties stipulated “to a material fact in

error[,]” the prejudiced party was entitled to relief from judgment under Civ.R. 60(B)(1). State ex

rel. Citizens for Responsible Taxation v. Scioto Cty. Bd. of Elections, 67 Ohio St.3d 134, 136

(1993) (parties’ stipulation was based on a mutual mistake about the number of valid signatures
                                                 5


required to get a levy decrease issue on the ballot). Although that case was based on a different

underlying situation, its mutual mistake reasoning under Civ.R. 60(B)(1) can similarly be applied

here. Mother and CSB also stipulated to a material fact in error (that R.H. had tested positive for

opiates). That mutual mistake of fact was at the heart of the trial court’s adjudication of Mother’s

children and Mother’s waiver of her right to a contested hearing. Justice required a vacation of

the stipulated adjudication because Mother demonstrated that it was not based on “full and accurate

information.” See In re Whitman, 81 Ohio St.3d at 242.

       {¶13} As noted already, no evidence was taken in this case, but the parties do not dispute

the following relevant facts. On February 29, 2020, R.H. began suffering unexplained seizures

and was taken to the hospital. He was treated at the hospital for a suspected opiate overdose; he

stopped seizing after receiving two doses of Narcan; and the parties were informed by hospital

personnel that R.H. had tested positive for opiates.

       {¶14} The children were removed from Mother’s custody and CSB filed a complaint two

days later, alleging several facts about the home environment of R.H. and his sibling, including

that R.H. had overdosed on opiates.1 Mother later stipulated to an adjudication that both her

children were dependent based on the facts alleged in the complaint.

       {¶15} Several weeks after the stipulated adjudication of the children, however, the parties

were informed that more comprehensive testing had ruled out an opiate overdose and instead

revealed that R.H. suffered from a seizure disorder. Having learned that the parties were mutually

mistaken about R.H. overdosing on opiates, Mother moved for relief from judgment under Civ.R.




       1
          Although the parties disagree about what was alleged in the complaint regarding the
child’s ingestion of opiates, the complaint is part of the trial court record and speaks for itself.
                                                 6


60(B)(1), which provides for relief from a judgment upon the basis of “mistake, inadvertence,

surprise or excusable neglect.”

       {¶16} After hearing oral arguments from the parties based on the agreed relevant facts,

the trial court denied Mother’s motion for relief from judgment. In its judgment denying the

motion, the trial court first found that Mother had demonstrated the first and third prong of the

GTE Automatic test: that she had a meritorious defense to present if relief was granted and that the

motion was made within a reasonable time. It denied the motion, however, concluding that Mother

had failed to demonstrate that the stipulated adjudication of dependency was based on a mutual

mistake of fact.

       {¶17} The trial court’s rejection of the “mistake” ground under Civ.R. 60(B)(1) was

apparently based on its implicit conclusion that any mistake of fact in this case was not “material”

to the stipulated adjudication of dependency. See State ex rel. Citizens for Responsible Taxation

v. Scioto Cty. Bd. of Elections, 67 Ohio St.3d at 136. Specifically, the trial court accepted the

parties’ representation that they had been mistaken that R.H. tested positive for opiates based on

the information that they received from the hospital on February 29, because they later learned

otherwise in June 2020. Nevertheless, the trial court concluded that Mother stipulated only to the

facts alleged in the complaint and “the complaint reveals no mention of a positive drug screen for

the child.” That conclusion, however, is not supported by the record.

       {¶18} The complaint2 in this case did allege that R.H. suffered an opiate overdose. It

specifically alleged that R.H. was treated with Narcan for “possible drug ingestion,” that CSB

discussed with Mother its concerns about “the unexplained cause of [R.H.’s] overdose[],” and that



       2
          Although there are actually two complaints, one for each child, the relevant factual
allegations within them are identical.
                                                 7


“[R.H.] suffered an opiate overdose, requiring the administration of two doses of Narcan.” The

complaint does not explicitly mention a “positive drug screen,” but that fact is clearly implied

through the allegations that the child suffered an opiate overdose. The allegations that R.H.

suffered an opiate overdose necessarily relied on the information about a positive drug screen on

February 29.

       {¶19} Although CSB made arguments at the hearing and on appeal about whether there

were sufficient remaining allegations in the complaint to support an adjudication of dependency,

that is not relevant here because Mother was not seeking to vacate an adjudication after an

evidentiary hearing. Instead, she sought to vacate her stipulation that all the facts alleged in the

complaint were true.

       {¶20} Before accepting Mother’s admission/stipulation to an adjudication that her

children were dependent, the trial court was required to address Mother personally and determine

whether she was voluntarily, knowingly, and intelligently waiving her right to a contested

adjudicatory hearing. Juv.R. 29(D). At the time of adjudication, the trial court complied with this

obligation, but the parties later learned that Mother’s waiver was based on the parties’ mutual

mistake about a material fact: that R.H. had suffered an opiate overdose on February 29, 2020.

This mistaken fact was at the heart of CSB’s allegations against Mother.

       {¶21} Because the stipulated adjudication was based on a mutual mistake of material fact,

Mother did not knowingly and intelligently stipulate to the adjudication of dependency. For that

reason, the trial court acted unreasonably in failing to vacate the stipulated adjudication pursuant

to Civ. R. 60(B)(1). Mother’s assignment of error is sustained.
                                                  8


                                                 III.

       Mother’s assignment of error is sustained insofar as it asserts that the stipulated

adjudication and resulting disposition of her children should be vacated. Because that is the sole

issue before this Court, it will be for the trial court to determine how to proceed after vacating the

stipulated adjudication and resulting disposition of Mother’s children.

                                                                                  Judgment reversed
                                                                                and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                        DONNA J. CARR
                                                        FOR THE COURT
                                          9


HENSAL, P. J.
SUTTON, J.
CONCUR


APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

MYRA COTTRILL, Attorney at Law, for Appellee.

JIM BRIGHTBILL, Guardian ad Litem.